Citation Nr: 0335276	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a cold injury, including poor circulation.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
myelodysplastic syndrome (pre-leukemic anemia).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claims of 
entitlement to service connection for residuals of a cold 
injury and for myelodysplastic syndrome.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

Finally, the Board notes that in July 2002, the veteran 
submitted a statement requesting service connection for 
hypertension, a heart condition, irritable bowel syndrome, 
and anemia.  The RO has not responded to the veteran's 
statement; therefore, these matters are hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied 
entitlement to service connection for residuals of a cold 
injury; the veteran was notified of that decision and did not 
file a notice of disagreement.

2.  In a September 1999 rating decision, the RO denied 
entitlement to service connection for myelodysplastic 
syndrome; the veteran was notified of that decision and did 
not file a notice of disagreement.  

3.  Evidence presented since the April 1998 and September 
1999 rating decisions is new, relates to an unestablished 
fact necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which denied entitlement 
to service connection for residuals of a cold injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The September 1999 rating decision which denied 
entitlement to service connection for myelodysplastic 
syndrome is final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the April 1998 rating decision in 
connection with the claim of entitlement to service 
connection for residuals of a cold injury is new and 
material, and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. §§ 1154,  5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

4.  Evidence received since the September 1999 rating 
decision in connection with the claim of entitlement to 
service connection for myelodysplastic syndrome is new and 
material, and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a cold injury and for myelodysplastic syndrome.  
A review of the record demonstrates that the veteran's claim 
of entitlement to service connection for residuals of a cold 
injury was previously denied by the RO in an April 1998 
rating action.  The veteran was notified of that decision in 
an April 1998 letter from the RO.  The veteran did not file a 
notice of disagreement as to that determination and the 
decision therefore became final.  See 38 U.S.C.A. § 7105.  
The issue of entitlement to service connection for 
myelodysplastic syndrome was previously denied in a September 
1999 rating decision.  The veteran was notified of that 
decision in an October 1999 letter from the veteran.  The 
veteran did not file a notice of disagreement and the 
decision therefore became final.  See 38 U.S.C.A. § 7105.  
However, a claim will be reopened if new and material 
evidence has been presented or secured since the prior final 
decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

A substantial amount of evidence has been received since the 
prior April 1998 and September 1999 denials, including a May 
2002 statement from Dr. S. Embury, a private physician.  Dr. 
Embury stated that the veteran had been diagnosed with 
myelodysplastic, or pre-leukemic, syndrome.  He further 
stated that it was at least as likely as not that the 
veteran's pre-leukemic anemia is related to the long period 
of cold weather exposure suffered by the veteran at the 
Battle of the Bulge.  He stated that there was a lot of smoke 
and other exposure during that period of time that could, at 
this late date, be causing bone marrow suppression and 
changes in the bone marrow.  

The Board finds that this evidence is new in that it was not 
previously submitted to agency decision makers.  Dr. Embury's 
statement speaks to current residuals of cold trauma and to a 
nexus between myelodysplastic syndrome and military service.  
Thus, the Board finds that this evidence is material in that 
it relates to an unestablished fact necessary to substantiate 
the claim, i.e. a nexus between the veteran's claimed 
disabilities and an incident of service.  Finally, the Board 
concludes that this evidence is neither cumulative nor 
redundant of evidence previously considered and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is new and material and the claims of 
entitlement to service connection for residuals of a cold 
injury and for myelodysplastic syndrome are reopened.  See 
38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been presented; the claim of 
entitlement to service connection for residuals of a cold 
injury is reopened.  To this extent only, the appeal is 
granted.

New and material evidence having been presented, the claim of 
entitlement to service connection for myelodysplastic 
syndrome is reopened.  To this extent only, the appeal is 
granted.  



REMAND

In March 2003, the Board received new evidence submitted by 
the veteran in support of his claims.  This evidence has not 
been reviewed by the RO.  Any pertinent evidence submitted by 
the veteran that is accepted by the Board must be referred to 
the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
this procedural right is waived in writing by the appellant.  
A review of the claims folder indicates that no such waiver 
has been received.

Accordingly, the Board finds that evidence pertinent to the 
veteran's claims of entitlement to service connection for 
residuals of a cold injury and for myelodysplastic syndrome 
has been received subsequent to the most recent Statement of 
the Case and the veteran has not submitted a written waiver 
of RO consideration of that evidence.  Therefore, this claim 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
consideration of newly submitted evidence, the RO must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The issues of entitlement to service 
connection for residuals of a cold injury 
and for myelodysplastic syndrome should 
be reviewed, taking into consideration 
the evidence received from the veteran 
and/or his representative subsequent to 
the November 2002 Statement of the Case.  

2.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



